Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 24-44 and 46-47 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 04/02/2019 has been acknowledged and considered by the Office.
Election/Restrictions
Claims 24-44 and 46-47 are allowable. The restriction requirement set forth in the Office action mailed on 09/24/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Cancel claim 45
Change the dependency of claim 46 from “45” to “44”
Replace claim 33 with the following:
A dispensing system for carbonate drinks, comprising, a line having a flow regulator and a filter disposed downstream of a flow regulator, and configured to pass a carbonated drink via the line through the flow regulator and the filter, wherein the filter is constructed such that the carbonated drink undergoes a pressure drop that is greater than the equilibrium pressure of the carbonated drink, when the carbonate drink flows through the filter.

Replace claim 39 with the following:
The dispensing system according to claim 33, wherein the dispensing system has a valve for closing the line.

Replace claim 41 with the following:
The dispensing system according to claim 40, wherein the valve comprises a safety valve or a pressure-sustaining valve.

Replace claim 44 with the following:


Reasons for Allowance
Claims 24-44 and 46-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to expressly or inherently teach the claimed system, particularly requiring a carbonated drink to undergo a pressure drop greater than the equilibrium pressure of the carbonated drink when the carbonated drink flows through the filter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Among other references, US 5029733 to Hedderick is made of record for disclosing other pertinent features. More specifically, the Burrows reference discloses the carbonated drink being beer (Col. 1, Ln. 19-21).

	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        02/25/2021